Case 18-01119 Doc 7 Filed 10/23/18 Entered 10/23/18 14:13:09 Main Document Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT

                             EASTERN DISTRICT OF LOUISIANA

  IN RE:                                               :       CASE NO. 16-12486
                                                       :
  CRESCENT CITY SCAFFOLD, LLC                          :       SECTION “B”
                                                       :
         DEBTOR                                        :       CHAPTER 7


                                  MOTION TO COMPROMISE

         NOW INTO COURT, through undersigned counsel, comes David V. Adler, Chapter

  7 trustee of the captioned estate (“Trustee”), who respectfully represents:

                                  Jurisdiction, Venue, and Parties

         1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and

  1334. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A).

         2.     The Debtor filed a voluntary petition for relief under Chapter 7 of the Bankruptcy

  Code on October 10, 2016.

         3.     Applicant is the duly appointed trustee of the bankruptcy estate of the

  above-named Debtor and is now acting as such trustee.

                                Factual Background/Compromise

         4.     In reviewing the financial records of the Debtor, the Trustee identified Stone

  Mountain Access Systems, Inc. a/k/a Stone Mountain Scaffold (“Stone Mountain”) as having

  received a payment of $19,000 (“Transfer”) within the ninety (90) days prior to the bankruptcy

  filing that could potentially be avoided under 11 U.S.C. §547.




  3259080-1
Case 18-01119 Doc 7 Filed 10/23/18 Entered 10/23/18 14:13:09 Main Document Page 2 of 4



          5.     On September 19, 2018, the Trustee commenced an Adversary Proceeding in this

  Court styled as David v. Adler, Trustee v. Stone Mountain Access Systems, Inc., Adv. Proc. No.

  18-1119 (“Adversary Proceeding”).

          6.     Subsequent to the filing of the Adversary Proceeding, the parties through counsel

  discussed the alleged defenses of Stone Mountain. After negotiations, the parties have agreed to

  compromise the matter as follows: (i) Stone Mountain shall make a one-time lump sum payment

  of $16,150 (85% of the total amount claimed) subject to this Court's approval and (ii) Stone

  Mountain shall be authorized to file a general unsecured claim in the amount of the payment

  within 30 days of the entry of the order approving compromise, which claim shall be treated as

  an allowed claim1, (iii) the Trustee shall dismiss the Adversary Proceeding with prejudice once

  the compromise order becomes final, and (iv) and (out of an abundance of caution) Stone

  Mountain reserves its rights to pursue any claims against non-debtor parties that may have arisen

  as a result of the filing and settlement of the adversary proceeding.

          7.     Payment shall be made to the Trustee prior to the hearing on this matter, which

  payment will be held in trust pending court approval.

                                               Basis for Relief

          8.     Bankruptcy Rule 9019(a) provides that “on motion by the trustee and after notice

  and a hearing, the court may approve a compromise and settlement.” Fed. R. Bankr. P. 9019(a).

          9.     Under applicable Fifth Circuit law, the proposed settlement agreement should be

  approved as long as it is “fair and equitable and in the best interest of the estate.” Conn. Gen. Life

  Ins. Co. v. United Cos. Fin. Corp. (Matter of Foster Mtg. Corp.), 68 F.3d 914, 917 (5th Cir.



  1
   If litigation was commenced and this matter went to trial, Stone Mountain would have a right under 11 U.S.C.
  §502(h) to file a claim in the amount of the Trustee’s recovery.


                                                      -2-
Case 18-01119 Doc 7 Filed 10/23/18 Entered 10/23/18 14:13:09 Main Document Page 3 of 4



  1996). In determining whether the proposed settlement agreement meets this standard, this

  Court should consider the following factors:

         (a)     the probability of success in litigation, with due consideration for the uncertainty
                 in fact and law;

         (b)     the complexity and likely duration of the litigation and any attendant expense,
                 inconvenience and delay; and

         (c)     all other facts bearing on the wisdom of the compromise, including, among other
                 things, the best interest of creditors with proper deference to their expressed
                 views, and whether the settlement was negotiated at arm’s length.

  See Official Comm. of Unsecured Creditors v. Cajun Elec. Power Coop., Inc. (Matter of Cajun

  Elec. Power Coop., Inc.), 119 F.3d 349, 356 (5th Cir. 1997) (citations omitted).

         10.    The Trustee believes that a compromise on these terms should be approved by

  the Court because it is fair and equitable and in the best interest of the estate. The proposed

  compromise provides the estate with an immediate payment of $16,150 in connection with

  the preference claim, representing 85% of the total amount claimed in the Adversary

  Proceeding. Moreover, the proposed compromise dispenses with the need to continue with

  the Adversary Proceeding, to bring the matter to trial, and to engage in protracted, time

  consuming, and costly litigation relating to the Transfers.

         11.    The proposed compromise was the result of arm’s-length negotiations by

  sophisticated parties, and effectuates a speedy and just resolution of all matters and disputes

  between the parties relating to the Transfers. The proposed compromise also places due

  consideration on the probability of success by the Trustee in obtaining a more favorable

  outcome for the creditors of the estate should these matters proceed to litigation and trial, and

  particularly takes into consideration the expense and delay associated with a litigation of the

  disputed issues.



                                                  -3-
Case 18-01119 Doc 7 Filed 10/23/18 Entered 10/23/18 14:13:09 Main Document Page 4 of 4



         WHEREFORE, the Trustee respectfully requests entry of an order: (a) approving the

  compromise on the terms and conditions set forth herein; (b) authorizing the Trustee to take all

  necessary steps to implement the compromise, including the authorization to execute such

  documents and agreements as may be necessary to give the compromise full force and effect; and

  (c) granting such other and further relief as this Court deems just and proper.




                                                        Respectfully submitted,

                                                        CHAFFE McCALL, LLP
                                                        2300 Energy Centre
                                                        1100 Poydras Street
                                                        New Orleans, Louisiana 70163-2300
                                                        Telephone: (504) 585-7000
                                                        Fax: (504) 585-7075


                                                        By: /s/ Fernand L. Laudumiey, IV
                                                          David J. Messina, #18341
                                                          Fernand L. Laudumiey, IV, #24518




                                                  -4-
